This matter coming on for consideration by the Court upon Report of the Board of ■Commissioners of the State Bar of New Mexico, charging Respondent, John W. Gurley, with unethical and unprofessional ■conduct in the handling of his office trust •account, and including findings of fact and ■conclusions and recommendations, and Amended Report and Recommendation of the Board of Commissioners, and the Court being sufficiently advised in the premises, and Responderit appearing in person; COMPTON, Chief Justice, and McMANUS and STEPHENSON, Justices, concurring. Ordered that the Report of Board of Bar Commissioners to the Court of their findings of fact and conclusions and recommendations and the Amended report and recommendation filed herein be and the same are hereby adopted in their entirety. Further ordered that the Respondent, John W. Gurley, be and he is hereby privately reprimanded for his conduct in the handling of his office trust account, as fully set forth in the Report of Board of Bar Commissioners.